Crumpacker, J.
The only brief filed by appellants in this case is upon their application for a supersedeas, and it contains a statement of the questions presented by the record, indicating the page and line where they may be *497found, but it does not state a single reason why the rulings were wrong, nor cite a single authority against them; except in a general manner it asserts that certain of the instructions were misleading and others invaded the province of the jury. We have cai’efully examined the instructions, and conclude that they are not obnoxious to the objection pointed out. Respecting the other questions contained in the record, the brief is not of such a character as will justify us in giving them attention. A brief should not only point out the questions for decision but should contain some ai’gument or'statement of the infirmity of the. rulings relied upon for a reversal. Nowlin v. Whipple, 89 Ind. 490; Newcomer v. Hutchings, 96 Ind. 119; Liggett v. Firestone, 102 Ind. 514; Landwerlen v. Wheeler, 106 Ind. 523.
Filed April 29, 1892.
With the exception noted, the brief in this case does .not fulfill the requirements of the law.
The judgment is affirmed with ten per cent, damages.